Citation Nr: 0534279	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2. Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and again from August 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's rating 
for PTSD from 30 percent to 50 percent, continued the 
veteran's 20 percent rating for lumbosacral strain, and 
denied TDIU.

This case was remanded to the RO in March 2001 for further 
development and again in January 2004, after a Court order 
vacated the Board's December 2002 decision denying the 
claims. The case is now ready for appellate review.


FINDINGS OF FACT

1. The veteran's psychiatric disability is manifested by some 
excessive anger, impaired concentration, irritability, social 
isolation, and nightmares, with GAF scores on Axis V 
predominantly in the range of 50 to 55.

2. The veteran's PTSD is productive of occupational and 
social impairment characterized by no more than reduced 
reliability and productivity.

3. The veteran's lumbosacral strain is productive of no more 
than moderate limitation of motion with pain.

4. Thoracolumbar spine flexion is not limited to 30 degrees 
or less and there is no thoracolumbar spine ankylosis.

5. The veteran is service connected for PTSD, evaluated as 50 
percent disabling; lumbosacral strain, evaluated as 20 
percent disabling; iliac crest scar, evaluated as 
noncompensable; and a healed left ankle sprain, evaluated as 
noncompensable. He has a combined schedular evaluation of 60 
percent.

6. The veteran's service-connected disabilities alone do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 Diagnostic 
Code 9411 (2005).

2. The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2002), 5237 (2005).

3. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.16(a), (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities. 38 C.F.R. Part 4. 
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10. Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995).

II. PTSD

The Board initially notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment and that these 
regulations were amended, effective November 7, 1996. See 61 
Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 
4.125- 130 (1999)). In this case, the RO has reviewed the 
issue of entitlement to an increased rating for PTSD under 
the revised regulatory criteria because the veteran submitted 
his claim for an increased evaluation in October 1998.

In this case, service connection for PTSD was granted in 
1992. The PTSD was rated as 30 percent disabling from the 
effective date of service connection in November 1990. As 
mentioned above, the veteran has appealed the August 1999 
rating decision that increased the disability evaluation to 
50 percent, effective in October 1998. The veteran asserts, 
in essence, that his PTSD symptomatology is more severe than 
the current evaluation reflects.

The veteran is noted to have been attending ongoing group and 
individual counseling meetings. In November 1998 during 
individual counseling, he was preoccupied with an incident of 
anger eruption. The next day, he attended group counseling. 
He listened attentively, but did not participate. In December 
1998, during individual counseling, he was more relaxed and 
in a good mood. The next two group counseling sessions, the 
veteran listened attentively.

In December 1998, the veteran underwent VA examination. It 
was noted that he had recently assaulted another man who had 
antagonized him and he was a candidate for inpatient PTSD 
treatment. He had been unemployed since 1978. His chronic 
pain was the primary reason for his unemployment. His 
excessive anger and impaired concentration were likely to 
negatively affect his ability to perform on the job. Mental 
status examination revealed the veteran was alert, and 
cooperative. His speech was coherent and goal-directed. He 
continued to experience the full range of PTSD symptoms, but 
he was learning to cope more effectively with some of the 
symptoms. He noted that he experienced intrusive thoughts and 
images related to combat experiences approximately two to 
four times per week. He also related occasional flashbacks. 
He experienced irritability, excessive anger, hypervigilance, 
suspiciousness, hyper-reactivity, impaired concentration and 
impaired sleep. He related that he felt emotionally close to 
few people and had great difficulty expressing positive 
emotions to anyone. He denied current homicidal and suicidal 
ideation, although he related that he had experienced both in 
the past. He denied having psychotic symptoms. The diagnostic 
impression was chronic PTSD. A GAF score of 50 was rendered. 
The examiner indicated that his functioning remained 
significantly impaired by PTSD and chronic pain.

In July 1999, a statement was received from the veteran's VA 
case manager. She related she had worked with the veteran in 
the PTSD program since September 1998. She indicated that the 
veteran attended two weekly groups and was also seen 
individual counseling. He suffered from sleep disturbance and 
anger management. His adjustment remained fragile. She stated 
that the veteran was and probably will continue to remain 
dependent on psychotropic medication in order to function. 
His condition, she noted, was further complicated by chronic 
pain and involving his upper and lower back. This, she 
stated, keeps him from working.

In June 2000, a statement by the veteran's VA psychiatrist, 
Dr. Colomb, was submitted on behalf of the claim. Dr. Colomb 
indicated that the veteran was on 19 different medications 
and had been unable to work since 1978. He added that the 
veteran suffered from the full range of PTSD symptomatology, 
including auditory hallucinations, nightmares, anger, startle 
response, social isolation, depression, and anxiety.


A statement was received from the veteran's VA PTSD therapist 
in March 2001. He related that he had been engaged in 
treatment with the veteran for 10 years. He stated that the 
veteran had severe PTSD symptoms, and had shown only minimal 
gains despite intense medication management and 
psychotherapy. He indicated that it was essential that the 
veteran remain in close contact with treatment.

In April 2001, a statement in support of the veteran's claim 
was received from Dianne Gallant, L.C.S.W. She indicated, in 
pertinent part, that the veteran had been involved in 
treatment with the N.O. Center for Addictive Disorders since 
March 1998. She stated that he attended weekly group therapy 
sessions and that he was diagnosed with mixed substance 
dependence and PTSD. His participation was deemed excellent 
and he had not used drugs or alcohol in 4.5 years. She also 
related that the veteran was not able to work at all, but did 
not give a reason for his inability to work.

In April 2001, the veteran underwent VA examination. It was 
noted that the veteran's three most recent examinations gave 
identical diagnoses and current GAF scores of 50. The 
examinations reported comparable frequency in intensity of 
PTSD symptoms. The veteran noted that he had not worked since 
1978, and in the short period between discharge in 1976 and 
1978, he held several jobs for brief periods of time. For 
three months, the veteran related that he volunteered at VA. 
He related that he initially liked the job, but later 
indicated that he could not deal with people and quit. He 
related that his daily activities involved reading the paper, 
watching sports and local news on the television, and going 
for a drive. He stated that sometimes he played dominoes with 
the guys in the neighborhood. He also stated that he enjoyed 
watching war movies and that his favorite war movie was 
Platoon. He stated that he is not involved in any social 
groups or community organizations. He related that he 
attended church only for the holidays. He confided only in 
his wife and sometimes his sponsor. Mental status examination 
revealed the veteran to be awake, alert, and fully oriented. 
His speech was fluent and grammatical. His mood was 
appropriate and his affect was frustrated and irritable. 
There was no evidence of psychotic symptoms. There was also 
no evidence of depressive symptoms. He denied suicidal 
ideation. His contact with reality was adequate. The 
pertinent diagnosis was PTSD. A GAF score of 55 was rendered 
on Axis V. The examiner indicated that consistent with 
previous reports, the veteran continued to meet the full 
criteria for a diagnosis of PTSD as well as diagnoses of 
cocaine dependence and alcohol dependence in sustained full 
remission. Since he stopped drinking and using drugs, he had 
reported a more stable psychiatric picture and even improved 
functioning in some areas, such as interpersonally with his 
wife. He also reported no fighting or acting out violently 
since he stopped using drugs and alcohol. In the past several 
years, there appeared to be little or no change in the 
frequency, intensity, or severity of his PTSD symptoms. His 
GAF scores appeared to be relatively stable. The examiner 
stated that the veteran continued to be unemployed largely 
because of his physical condition.

A June 2001 Social and Industrial Survey Report noted that 
the veteran's back and neck pain had the most impact on the 
veteran's ability to work or do anything that he wanted to 
do. Although management of his PTSD symptoms had improved, it 
was noted that the degree of impact his symptoms have had on 
his interpersonal skills/relationships continued to be 
evident. It was the examiner's opinion that the veteran's 
social/industrial functioning was impaired as a result of his 
PTSD.

Dr. Colomb made another statement in support of the veteran's 
claim in November 2001. He related that the veteran was 
diagnosed with chronically severe PTSD and had been in 
continuous treatment since the 1980's. The veteran was 
reported to be in a constant state of agitation, remained 
irritable, isolated, paced day and night and had no friends. 
He had problems with his memory and concentration and he was 
noted to be plagued with nightmares and intrusive thoughts. 
He was described as medically incapacitated both socially and 
industrially. He was noted to be unemployable. His GAF score 
was noted to be 38.

VA outpatient treatment records from September 2001 to August 
2002 were obtained and associated with the claims folder. 
These records show ongoing participation in PTSD therapy by 
the veteran, and a GAF of 47 in August 2002.

On VA examination in June 2004, the veteran had been living 
with his girl friend for 17 years and he stated that they are 
close.  He stated that he had not worked since 1978 because 
of back problems.  He stated that he visited his family but 
not too often.  He reported that he was not currently 
receiving mental health treatment.  On mental status 
examination he was casually groomed, fully cooperative and 
had a generally euthymic mood and his affect was appropriate 
to content.  He did not display significant anxiety or 
dysphoria and his speech was within normal limits regarding 
rate and rhythm.  His thought processes and associations were 
logical and tight, with no looseness of associations or 
confusion.  No gross impairment in memory was observed, and 
he was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted during the 
examination.  His insight and judgment were adequate.  He 
denied homicidal and suicidal ideation and was competent and 
did not need hospitalization.  The examiner did not find any 
evidence that the veteran would be unable to engage in any 
work setting because of his PTSD.  He did not see any 
indication that there would be a marked change in the 
veteran's functioning over the next 6 to 12 months.  He noted 
that he had received varying GAF ratings by different 
interviewers, but that the general consensus appeared to be 
that his level of functioning was somewhere in the range of 
50 to 55.  

On private evaluation in August 2004 concerning injury 
sustained in an automobile accident, the veteran was 
pleasant, cooperative, alert, and oriented, and appeared in 
good spirits.

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV). As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate symptoms, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning; 
e.g., having few friends or having conflicts with peers or 
co-workers. A GAF score of 41 to 50 reflects a serious level 
of impairment, e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting or serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job. A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, e.g., speech 
is illogical at times, obscure or irrelevant, or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood, e.g., depressed man 
avoids friends, neglects family, and is unable to work. See 
38 C.F.R. § 4.130.  The Board acknowledges that Dr. Colomb 
reported a GAF of 38 in a November 2001 statement and 
recorded a GAF of 47 in an August 2002 treatment record.  
Nonetheless, the appellant's GAF score was 50 in December 
1998, 55 in April 2001, and 53 in June 2004, and the June 
2004 examiner concluded that the general concensus is that 
his GAF is between 50 and 55.  This indicates moderate 
symptoms.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
an evaluation in excess of 50 percent for the veteran's PTSD. 
While the evidence does indicate that the appellant 
demonstrates such symptoms as: anger, irritability, anxiety, 
depression, and some impairment of insight, as well as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not show any suicidal 
ideation, near continuous panic attacks, depression affecting 
the ability to function independently, unprovoked violence, 
spatial disorientation, or neglect of personal appearance or 
hygiene. Specifically, the VA medical evidence shows that the 
veteran had not had suicidal or homicidal ideation during 
this period, and that his psychiatric picture has stabilized 
since he has stopped using drugs and drinking. His 
interpersonal functioning, specifically with his wife, has 
improved. The veteran also related that although he is mostly 
socially isolated, he does enjoy playing dominoes or cards 
with the guys in the neighborhood. Although treatment records 
in 1998 referred to an eruption of anger, later treatment and 
examination reports and records do not refer to inappropriate 
behavior or disturbance of mood.  Moreover, on occasion, the 
veteran has been described as pleasant, cooperative, and in 
good spirits.  He has been able to maintain his personal 
hygiene and other activities of daily living. He has never 
been noted to be other than alert and oriented. He 
participates in individual and group therapy on a regular 
basis. The record clearly demonstrates that although the 
veteran suffers from the impact of PTSD symptomatology, he is 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation. The record as a whole 
demonstrates that he does not have difficulty in adapting to 
stressful circumstances including work or a worklike setting. 
His family relations appear good, as he has reported living 
with his girlfriend of 17 years.  

Finally, the veteran's inability to work, according to the 
April 2001 VA examination and the June 2001 VA Social and 
Industrial Survey Report, was impacted mostly by his neck and 
back disabilities.  Additionally, the examiner in 2004 
indicated that he did not find evidence that the veteran 
would be unable to engage in any work setting because of 
PTSD.  The Board acknowledges that Dr. Colomb described the 
veteran as unemployable in November 2001.  This assessment, 
however, is not supported by the treatment records and other 
reports, which do not describe the symptoms - such as 
constant agitation and lack of friends - that Dr. Colomb 
apparently used as a basis for this opinion.  For example, 
Dr. Colomb stated that the veteran had no friends, yet he has 
a long-term girlfriend and plays dominos and cards with 
people.  He was very friendly, moreover, on VA social and 
industrial survey in July 2001. Additionally, Dr. Colomb 
stated that the veteran had problems with his memory and 
concentration, but he tested normally in July 2001 and was 
tested again in June 2004 and no gross impairment in memory 
was observed and his thought processes and associations were 
logical and tight. Moreover, the most recent VA examiner 
found that the consensus GAF score assigned to the vetera was 
higher than those assigned by Dr. Colomb, and concluded that 
the veteran's PTSD did not render him unemployable.  The 
Board concludes that a rating higher than the veteran's 
present 50 percent evaluation is not warranted.

The veteran has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology. However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992). 

The findings set forth above most closely approximate those 
necessary for the 50 percent evaluation. The findings needed 
for the next higher evaluation are not currently 
demonstrated. Since the preponderance of the evidence is 
against an allowance of an evaluation in excess of 50 percent 
for PTSD under the schedular criteria, the benefit of the 
doubt doctrine is inapplicable. 38 U.S.C.A. § 5107(b).

III. Lumbosacral Strain

Service connection was granted for low back strain with 
narrowing of L5 and S1 in 1977. It was rated as 10 percent 
disabling from August 1976 until a temporary total rating for 
convalescence following a lumbar laminectomy, diskectomy and 
fusion performed in May 1985. This was followed by a 20 
percent evaluation from August 1985 to the present. The 
veteran's lumbosacral strain is evaluated as 20 percent 
disabling under the provisions of DC 5295. Service connection 
was denied for radiculopathy of both legs in March 1988.

Since the rating criteria have changed during the course of 
the claim, both the old and the new rating criteria are 
applicable.  However, the new rating criteria can not be 
applied before their September 26, 2003 effective date.  In 
this case, neither version is more favorable. 

Pursuant to 38 C.F.R. § 4.71a, DC 5295, lumbosacral strain 
warrants a 20 percent evaluation with muscle spasm on extreme 
forward bending, loss of lateral spine, motion, unilateral, 
in a standing position. To warrant a 40 percent evaluation, 
the lumbosacral strain must be severe, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In this case, the veteran's lumbosacral strain warrants no 
more than a 20 percent evaluation under DC 5295. The 
veteran's lumbosacral strain is not severe, which is 
necessary to warrant a 40 percent evaluation.

In July 1999, the veteran underwent a VA examination which 
showed that the veteran had L5-S1 radiculopathy but the 
straight leg raising was considered negative in that the pain 
did not go past the knees. However, he did have pain going to 
the posterior thighs. Range of motion revealed 90 degrees of 
flexion, extension of 20 degrees and rotation of 20 degrees 
on the left and right. The reflexes were 2+ and equal and 
there was no atrophy of the calf or thighs. The diagnosis was 
degenerative joint disease of the lumbar spine, status post 
lumbar fusion. The examiner indicated that the veteran was 
unemployable since he continued to have problems with his 
neck and back.

VA outpatient treatment records also revealed that the 
veteran's lumbosacral strain was not severe in nature. He was 
seen in the anesthesia clinic in August 1999 and it was noted 
that he had good range of motion of the lumbar spine with 
only minimal pain on extension. There was no pain on 
palpation of lumbar paraspinal muscles and no sensory 
deficits. The examiner specifically noted that the veteran's 
pain was controlled to the point that he was not limited in 
function. He was to be continued on his current pain 
medication. In December 1999, it was noted that he was 
followed by the pain clinic for several years. He was post 
cervical and lumbar surgical procedures but continued to have 
pain those areas. Forward bending was again noted to be 90 
degrees. In March 2000, it was noted that he related that he 
was not helped by trigger point injections. His range of 
motion was mildly decreased due to pain. There were no new 
problems in May 2000. In October 2000, his pain medication 
was switched to Vioxx. Later that month, he requested that he 
be returned to his previous pain medication as the Vioxx did 
not help his pain.

The veteran underwent VA examination in May 2001. He 
continued to complain of lumbar pain with radiating pain to 
the left leg. He was able to disrobe without major 
difficulty. Heel and toe walking was performed without 
difficulty. Range of motion studies revealed forward flexion 
accomplished to 60 degrees, extension of 20 degrees, and 
lateral bending of 20 degrees. Throughout the range of motion 
of the spine, the veteran was expressing discomfort and 
moving very slowly. X-rays of the lumbar spine showed 
degenerative arthritis in the lower segments of the lumbar 
spine and evidence of L5 being transitional vertebra. There 
was also a surgical defect in the lamina of the L5. The 
diagnosis was degenerative arthritis of the lumbar spine, 
post lumbar laminectomy. The examiner stated that the veteran 
had some discomfort by motion and the credibility of his 
complaints were justified because he did have degenerative 
arthritis in that area. As far as the functional loss 
affecting the lumbosacral spine, there was no evidence of 
locking or instability. There was definitely weakened 
movement because of pain. There was fatigability. There was 
no evidence of any atrophy. As far as the functional 
impairment in terms of degree of additional range of motion 
loss, it was difficult to express but it would be expected 
that with the type of degenerative changes the veteran had in 
the lumbar spine, he would be limited in heavy lifting and 
standing. The examiner also indicated that it was his opinion 
that the veteran should be able to perform duties that do not 
require prolonged standing, climbing, lifting, bending, and 
squatting, because of the degenerative changes in his spine.

On VA examination in May 2005, the veteran stated that flare-
ups were caused by anything that caused him to exceed his 
limitations, such as prolonged standing or walking, and cold 
weather. He felt as if his pain was much greater in the 
morning and had a great deal of stiffness when he got out of 
bed. He did not work at all and claimed that part of that was 
due to his PTSD.  Physical examination revealed forward 
flexion of the lumbar spine from 0 to 80 degrees.  Repetitive 
flexion of the back resulted in increased pain and 
fatiguability after the third time of forward flexion.  
Extension of his lumbar spine was to 20 degrees, left lateral 
flexion was to 25 degrees, right lateral flexion was to 20 
degrees, rotation towards the left was to 40 degrees, and 
rotation to the right was to 45 degrees.  Straight leg 
raising was negative for sciatica and reflexes were 3+ and 
symmetrical.  There was weakness with flexion of his left hip 
and dorsiflexion of his left great toe.  Otherwise, he had no 
other motor deficits and sensation was intact.  The examiner 
stated that he had a history of radicular symptoms but no 
radicular findings on that examination.  He later stated that 
the veteran did not have excess fatigability with use, or 
incoordination. He reported that factors result in limitation 
of motion due to pain. He stated that there were additional 
limits on functional ability during flare-ups due to pain.  
There were no additional degrees of limitation of motion 
during flare-ups other than the veteran avoiding movement 
during these flares due to pain.

None of the findings previously noted show severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. Limitation of forward bending is no more than 
moderate and lateral loss of motion with osteoarthritis was 
only slight. Although the May 2001 VA examiner discussed 
weakened movement because of pain and fatigability, he was 
unable to determine the degree of additional range of motion 
loss due to functional impairment, except to indicate the 
veteran would be limited in his abilities to perform heavy 
lifting and prolonged standing. The last examiner said that 
there were no additional degrees of limitation of motion 
during flare-ups but that the veteran would avoid movement.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little-used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like. 
38 C.F.R. § 4.40 (2005).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie- up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).


The Board has also considered 38 C.F.R. § 4.59. With any form 
of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly assist 
the identification. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased. Flexion elicits such 
manifestations. The joints involved should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight- bearing and, if possible, with the range of the 
opposite undamaged joint.

The Board finds that the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not warrant a higher rating. Limitation of 
forward flexion is only moderate, his extension is no more 
than slightly limited, and he is able to perform duties that 
don't require prolonged standing, walking, lifting, or 
bending. Even with additional functional loss the veteran's 
symptomatology is still no more than 20 percent disabling 
under DC 5295.  The May 2001 examination demonstrated that 
there was weakness.  However, there was no atrophy, and the 
provisions of 38 C.F.R. § 4.40 indicate that a little used 
part may be expected to show evidence of disuse, such as 
through atrophy.  The veteran does report pain, but he has a 
very significant amount of function remaining in his back.  
His pain causes no incoordination or instability. He had a 
normal gait and stance in January 1999. The veteran reported 
in August 1999 that he walks 5-6 blocks.  There was no 
evidence of significant motor deficit in December 1999.  His 
motor was 5/5 and he had a full range of motion in May 2000 
and he disrobed himself without major difficulty on VA 
examination in May 2001.  He is being compensated 
appropriately under Diagnostic Code 5295.

Consideration has also been given under DC 5292 (2002), 
limitation of motion of the lumbar spine. Slight limitation 
of motion of the lumbar spine warrants a 10 percent 
evaluation. Moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation. A 40 percent evaluation is 
warranted for severe limitation of motion.

As previously indicated, the veteran's limitation of flexion 
throughout the appeal period has been no greater than 
moderate in degree. His limitation of extension has been no 
more than slight in degree. Based on these findings, the 
highest rating the veteran would warrant under DC 5292 is 20 
percent for limitation of motion of the lumbar spine, 
moderate in degree. DC 5295, the code by which the veteran's 
lumbar spine is currently evaluated, contemplates limitation 
of motion, and the veteran may not receive ratings under both 
DC 5295 and DC 5292, because such ratings would constitute 
evaluation of the same disability twice. 38 C.F.R. § 4.14 
(2005). What has been said concerning 38 C.F.R. §§ 4.40, 
4.45, and 4.59 above in the DC 5295 discussion applies here 
as well.

The veteran's lumbosacral spine disability can be evaluated 
under DC 5292 or DC 5295, neither of which warrants an 
evaluation in excess of 20 percent. The symptomatology is no 
more than moderate and therefore, an increased evaluation is 
not warranted under the old rating criteria.

The new criteria are effective from September 26, 2003.  The 
evidence shows that the new rating criteria for a rating 
higher than 20 percent are not met.  Under the new rating 
criteria, the next higher rating than 20 percent is a 40 
percent rating which is warranted when there is forward 
flexion of the thoracolumbar limited to 30 degrees or less or 
if there is favorable ankylosis of the entire thoracolumbar 
spine. Other higher ratings are warranted when there is 
unfavorable ankylosis. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005). The 
examinations show that forward flexion is not so limited, and 
there is no thoracolumbar spine ankylosis. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



IV. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service- connected disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities included PTSD, 
evaluated as 50 percent disabling; lumbosacral strain, 
evaluated as 20 percent disabling; iliac crest scar, 
evaluated as noncompensable; and a healed left ankle sprain, 
evaluated as noncompensable. The total combined schedular 
evaluation is 60 percent. He does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a). The provisions of 38 C.F.R. § 4.16(b) are for 
consideration because 38 C.F.R. § 4.16(b) provides for 
referral of cases for extra-schedular consideration if a 
veteran is unemployable by reason of service-connected 
disability, but does not meet the schedular requirements for 
consideration under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment. Id.

In this case, the evidence shows that the veteran is 
unemployed since 1978, two years after service discharge. He 
indicates on one application for compensation for 
unemployability that he had completed high school and one 
year of college. On the most recent application in November 
1998, he indicated that he completed high school only. 
Throughout the appeals period, it has been noted on several 
occasions that the veteran is unemployable. However, it has 
usually been noted that he is unemployable as a result of his 
physical disabilities, specifically his cervical and lumbar 
disabilities. Unfortunately, the veteran is not service-
connected for his cervical spine (neck) condition. According 
to the January 1999 VA examination report, his predominant 
strength loss is in his upper extremities, he has bilateral 
carpal tunnel syndrome, and he has a lesion in his cervical 
spinal cord region and bilateral radiculopathy from the C5-T1 
nerve root distribution. 

The totality of the medical evidence supports the conclusion 
that the veteran is not unemployable based upon his service-
connected disabilities alone. Specifically, the July 1999 VA 
examination report indicates that the veteran is not 
employable since he still has continuing problems with his 
neck and back. Further, the June 2001 Social and Industrial 
Survey Report indicates, in pertinent part, that the 
veteran's back and neck pain have had the most impact on his 
ability to work or do anything he feels he wants to do. The 
social worker completing this report also referred to the 
labor market in the area in discussing the unlikelihood of 
the veteran finding employment. Moreover, during the 
veteran's most recent VA orthopedic examination in April 
2001, the examiner stated that he should be able to perform 
duties that do not require prolonged standing, climbing, 
lifting, bending, or squatting. The ability to do sedentary 
work, and the completion of at least a high school education, 
does not indicate that the veteran is unemployable.

In contrast, in a November 2001 statement, Dr. Colomb 
assigned a GAF score of 38 and described the veteran as 
unemployable. As discussed above, however, the description of 
the veteran's symptoms in this report does not match the 
description of the veteran's symptoms in either the VA 
examination reports or the treatment records. Similarly, a 
GAF of 38 is not recorded in any of the treatment records, 
and it is quite different from the GAF of 50 to 55 - and 
described as "stable" - consistently reported in the VA 
examination reports. In fact, the GAF of 47 reported in 
treatment notes by Dr. Colomb in August 2002 is much closer 
to the GAF's of 50 to 55 reported in the VA examination 
reports than it is to the GAF of 38 that he reported in his 
November 2001 statement. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU. 38 C.F.R. § 4.16 (2005).

V. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's 1999 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received here.  The process carried out 
during the course of the claim and appeal provided the 
claimant with a meaningful opportunity to participate 
effectively in the processing of the claim by VA. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing of notice did 
not affect the essential fairness of the adjudication. Id.

VA has satisfied its duty to notify.  He received notice by 
letter in March 2001 and was notified again in a supplemental 
statement of the case dated in August 2002. Notice was again 
sent in February 2004 and July 2005. These notices from the 
RO informed the veteran of what assistance VA would provide, 
what was needed from him, and the time limits associated with 
his claim. Various notices and communications, also from the 
RO, such as the August 1999 rating decision, and the October 
1999, statement of the case, informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA and private medical records and VA 
examination reports have been obtained. The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

An increased evaluation for PTSD is denied.

An increased evaluation for lumbosacral strain is denied.

A TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


